Citation Nr: 0006756	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO. 95-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia

THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increase in a 20 percent rating for 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 decision by the VA RO which 
denied an increase in a 10 percent rating for service-
connected PTSD and denied an increase in a 20 percent rating 
for service-connected duodenal ulcer disease.  In May 1995 
the RO granted an increased rating of 30 percent for PTSD, 
and the veteran continued his appeal for a higher rating.  
The case was remanded by the Board in January 1998, and was 
returned to the Board in November 1999.


FINDINGS OF FACT

1.  The veteran's PTSD results in considerable industrial and 
social impairment, and it results in occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.

2.  The veteran does not have active duodenal ulcer disease 
or duodenal ulcer symptoms productive of more than moderate 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), § 4.130, 
Diagnostic Code 9411 (1999).

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. § 
1155(West 1991 & Supp. 1999); C.F.R. § 4.114 Diagnostic Code 
7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from February 
1969 to February 1971.  He served in Vietnam and was awarded 
the Purple Heart Medal.

The veteran's February 1971 service separation examination 
notes that he had upper gastrointestinal bleeding in November 
1970.  It was reported that he treated himself with 
medications and still had occasional epigastric burning.  

On a July 1973 VA examination, an upper gastrointestinal 
series showed a duodenal ulcer, and the RO granted service 
connection for it in August 1973.  The condition was rated as 
20 percent disabling, and that rating has continuously in 
effect ever since.

PTSD was diagnosed on a VA psychiatric examination in October 
1985; the RO granted service connection for PTSD later that 
month.  A 10 percent rating was assigned.

The veteran was admitted to Lonesome Pine Hospital in 
February 1994 for gastrointestinal bleeding.  He had vomited 
coffee ground material that was positive for blood.  An upper 
gastrointestinal endoscopy showed antral gastritis, 
irritation of the duodenal bulb, a hiatal hernia, and distal 
esophagitis.  He was treated with Zantac.  The symptoms 
resolved, and he was discharged one week later with diagnoses 
of: gastrointestinal bleeding; hiatal hernia, reflux 
esophagitis, antral gastritis, and duodenitis; degenerative 
joint disease of the knees and ankles; chemical diabetes; 
hyperlipidemia; and hyperuricemia, by history.

In March 1994 the veteran filed a claim for increased ratings 
for PTSD and duodenal ulcer disease.

A March 1994 gastroenterology consultation by Doug 
Strickland, M.D., noted that the veteran had a long history 
of gastrointestinal bleeding, and had been having difficulty 
with gastroesophageal reflux disease.  The recent admission 
at Lonesome Pine Hospital was described.  The veteran 
reported that he continued to have epigastric discomfort.  
Examination of the abdomen noted positive bowel sounds and 
very mild epigastric tenderness.  The impressions were;  
chronic gastroesophageal disease with reported Barrett's 
changes; history of peptic ulcer disease with a 
gastrointestinal bleed while on non-steroidal anti-
inflammatory agents and is Heliocobacter positive; gouty 
arthritis; atypical chest pain; PTSD by history; and history 
of hypertension.  Anti-reflux precautions were discussed, and 
avoiding non-steroidal anti-inflammatory agents was 
recommended.

On a May 1995 VA gastrointestinal examination, it was 
reported that the veteran had a history of a duodenal ulcer, 
Barrett's esophagus, and a hiatal hernia.  It was noted that 
he had had multiple episodes of abdominal pain and distress 
since an episode of gastrointestinal bleeding in service.  
The veteran reported he felt tired all the time and had a 
burning pain in the epigastric areas.  He said he experienced 
gastric reflux.  Examination showed epigastric tenderness.  
It was reported that previous endoscopic examinations were 
consistent with the diagnosis of Barrett's esophagus and 
erosive gastritis.  His weight was 189 pounds with a maximum 
weight in the last year of 204 pounds.  Laboratory studies 
showed he was not anemic.  (Red blood count, hemoglobin, and 
hematocrit were all within normal limits.)  He reported that 
the last episode of bleeding with vomiting or with a stool 
was in February 1994.  The diagnoses were:  Barrett's 
esophagus; hiatal hernia; and duodenal ulcer.

On a May 1995 VA psychiatric examination, the veteran 
reported he had worked in construction and then in strip 
mines driving heavy equipment, and had worked for 20 years.  
He said he had last worked in 1994 because of an episode of 
gastrointestinal bleeding and severe arthritis in his knees.  
He reported problems with insomnia and said he was constantly 
tired because he did not get enough sleep.  He reported 
episodes of disassociation, and said he was recurrently 
depressed for short periods of time.  He claimed difficulty 
with recent memory and a marked startle response.  On 
reporting of objective findings, it was noted that he 
appeared chronically dysthymic.  His affect was somewhat 
irritated.  His thoughts were logical and goal directed.  He 
had no delusions.  He was oriented to time, place, person, 
and situation.  The psychiatric diagnosis was PTSD, moderate 
to severe.  The doctor said that the veteran's Global 
Assessment of Functioning (GAF) score was approximately 60.

In May 1995, the RO increased the PTSD rating to 30 percent.

An October 1995 Social Security Administration (SSA) 
Administrative Law Judge's (ALJ) decision notes the veteran 
was found disabled for SSA purposes.  Conditions noted 
included gouty arthritis with recurrent attacks of 
inflammatory synovitis of the knees, ankles, and hands, and 
PTSD.  

On a April 1997 VA gastrointestinal examination, it was 
reported that the veteran had a history of a postprandial 
lower mid chest burning pains associated with regurgitation 
of gastric fluids into the mouth and throat, more at night, 
but also occurring during the day.  He said the last episode 
of gastrointestinal bleeding was in 1994, and at that time 
was told the cause was esophagitis, gastritis, and a hiatal 
hernia.  After that he quit work.  It was reported that 
esophagogastroduodenoscopy examinations in the 1980s and 
1990s had shown Barrett's esophagus, Barrett's ulcers, a 
hiatal hernia, and gastric erosions, and a duodenal ulcer on 
some occasions.  On other occasions with treatment the ulcers 
had disappeared, but the Barrett's esophagus and hiatal 
hernia had persisted.  Physical examination showed mild 
epigastric tenderness, but otherwise normal.  The assessments 
were: gastroesophageal reflux disease with a small sliding 
hiatal hernia and Barrett's esophagus, and on occasions 
gastric erosions and a duodenal ulcer.  Laboratory studies 
showed he was not anemic.  (Red blood count, hemoglobin, and 
hematocrit were all within normal limits.)  

On an April 1997 VA orthopedic examination, the diagnoses 
were:  degenerative joint disease; gouty arthritis, status 
post joint aspiration of the left knee; and gastroesophageal 
reflux disease.  The examiner said the veteran had extensive 
degenerative joint disease and gouty arthritis and was not 
able to take non-steroidal anti-inflammatory medications 
because of his history of reflux disease.  The doctor opined 
that the veteran was not employable because of his 
disabilities.

On an April 1997 VA psychiatric examination, the veteran 
reported he had not worked since 1994 due to medical and 
psychiatric problems.  He said he was physically and 
psychologically distressed.  He described intrusive 
recollections of Vietnam, distressing dreams, flashbacks, 
diminished interests, hypervigilance, suspiciousness, etc.  
On reporting of objective findings, it was noted that he 
appeared alert and oriented.  He appeared to be distressed 
physically with pain and stomach discomfort.  He appeared 
significantly distressed, anxious, and labile.  There was no 
evidence of perceptual disturbances.  However, he was clearly 
hypervigilent, hypersensitive and extremely arousable.  The 
examiner said the veteran's behavior was highly consistent 
with his subjective symptoms, and that, while there may have 
been an element of exaggeration, his affect and emotional 
arousal indicated significant emotional distress and 
psychological instability regardless of any possible 
secondary gains that may have been operating.  The 
psychiatric diagnoses were PTSD, chronic, severe; and 
psychological factors associated with other medical 
conditions (gastrointestinal disorder as described in his 
history).  The doctor said that the veteran was unable to 
work because of his medical and psychiatric problems.  His 
GAF score was 40, which was said to represent major 
impairment in several areas such as work, family relations, 
mood, judgment, and thinking.

The veteran testified at a Board hearing at the RO (i.e., a 
Travel Board hearing) in September 1997.  He said he had 
flashbacks of mortar attacks in Vietnam and nightmares 3-4 
times a week.  He said he belonged to the VFW and DAV but did 
not go to meetings.  He said he had 3-4 ulcer flare-ups per 
year.  He submitted a list of medications he took for his 
various physical and psychiatric conditions.

VA outpatient treatment records from 1993 to 1998 show 
treatment for a variety of medical and psychiatric problems.  
The records show he was receiving medications for psychiatric 
complaints, degenerative joint disease, hypertension, and 
gastroesophageal reflux disease.  

The veteran underwent an esophagogastroduodenoscopy at a VAMC 
in February 1998.  The antrum, duodenal bulb, and duodenum 
were all within normal limits.  The postoperative diagnoses 
were a moderate size hiatal hernia and Barrett's-like mucosa 
extending from 28 cm to the gastroesophageal junction at 37 
cm.  Biopsies confirmed Barrett's esophagus with chronic 
inflammation.  Earlier studies in recent years showed similar 
findings.

In October 1998 copies of medical records from the SSA were 
received; these medical records were used as the basis of the 
October 1995 administrative law judge decision.  The records 
include an August 1995 evaluation by Edward Latham, Ph.D., 
which noted that the veteran stopped working in February 1994 
because of gastrointestinal bleeding.  Mental status 
examination noted that the veteran displayed a fretful and 
depressed mood, and he had an affect appropriate to his 
thought content.  He reported frequent depressed periods 
where he had to go off by himself.  The impression was PTSD, 
and the doctor said the veteran appeared to be able to 
understand and follow simple instructions.  His 
attention/concentration were judged to be sufficient for 
simple tasks.  He had a moderate impairment of ability to 
relate interpersonally and marked impairment in his ability 
to handle everyday stressors.  The SSA records noted that the 
veteran was found to be disabled from February 1994 with a 
primary diagnosis of rheumatoid and other inflammatory 
arthritis and a secondary diagnosis of affective disorders.

A December 1998 VA psychiatric examination, the veteran 
reported he had not worked since 1994 due to arthritis and 
psychiatric problems.  He reported he lived in his own home, 
with his wife and children, and maintained contact with other 
relatives.  He related he was becoming more isolated and 
frequently spent time in the mountains.  He complained of 
constant depression, chronic insomnia, increasing 
frustration, and constant intrusive recollections and 
flashbacks.  Objective findings were reported as showing that 
he was alert and oriented in 4 spheres.  His speech was slow, 
but logical and coherent.  There was no evidence of a thought 
disorder.  His affect was flat with little reactivity.  He 
acknowledged loss of appetite and poor motivation and energy 
level.  He said he had 3-4 episodes of tearfulness a week.  
He reported nervousness, a pounding heart, and estrangement 
from formerly close relationships.  He said he had anxiety 
attacks 2 times a week.  There was moderate to severe memory 
impairment, moderate impairment of concentration, and fair 
insight.  The examiner reported that psychological tests 
supported a clinical picture of significant distress.  The 
diagnoses were PTSD, chronic, severe; major depressive 
disorder, recurrent without full episode recovery; and panic 
disorder without agoraphobia.  The doctor said the veteran's 
GAF score was 55 with a high score of 58 in the last year.  
The examiner stated that based on the present assessment, 
records reviewed, and results of psychological testing, it 
appeared that the veteran continued to suffer from a 
disabling depression on almost a constant basis as well as 
frequent panic attacks.  The effects of these affective and 
anxiety disorders were manifested not only in his subjective 
distress, but also in significant impairment of social 
functioning.  His intolerance of noise and activity and his 
need for solitude was distancing him from his family.  The 
veteran was becoming uncomfortable with social contact and 
growing more isolated.  Impairment of social functioning was 
estimated to be moderate to severe.  In addition to his 
physical problems (e.g., arthritis and arm weakness), his 
significant depression and PTSD symptomatology rendered him 
unemployable.  The doctor said that given the progressively 
worsening nature of the veteran's symptoms, the prognosis for 
significant improvement was poor.  

On a December 1998 VA gastrointestinal examination, it was 
noted that the veteran's current complaints were heartburn, 
regurgitation of sour material, and pressure in the chest and 
upper epigastrium.  A review of the veteran's medical 
confirmed that he had a firm diagnosis of Barrett's esophagus 
with specialized columnar epithelium being confirmed by 
endoscopic examinations and biopsies. It was noted that he 
was observed to have a scar in the duodenal bulb consistent 
with past ulcer disease, but had not had an active ulcer in 
the last few years.  A November 1998 upper gastrointestinal 
X-ray study for this examination showed a normal stomach and 
duodenum, with no evidence of peptic disease.  On physical 
examination in December 1998, abdominal examination was 
unremarkable except for voluntary guarding on palpation.  It 
was noted that he was moody and somewhat anxious.  There was 
no anemia, jaundice, or cyanosis.  The diagnoses included 
gastroesophageal reflux disease and Barrett's esophagus.  The 
examiner commented that there was no active duodenal ulcer 
now nor during endoscopies performed over the last several 
years.

II.  Analysis

The veteran's claims for an increase in a 30 percent rating 
for PTSD and an increase in a 20 percent rating for duodenal 
ulcer disease are well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

VA disability evaluations are determined by a schedule of 
ratings, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  PTSD

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411, as in effect prior to November 7, 1996.  
The old rating criteria provide that a 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is assigned when the ability 
to maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to established and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new rating criteria provide that a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the old or new rating criteria 
may apply, whichever are most favorable to the veteran.  

The May 1995 VA psychiatric examination led to a diagnosis of 
moderate to severe PTSD, and the GAF score was 60, which 
represents moderate occupational and social impairment.  The 
April 1997 VA examination led to a diagnosis of severe PTSD, 
and the GAF score was 40, which represents major impairment.  
The December 1998 VA examination included diagnoses of severe 
PTSD, and the GAF score was 55, which represents moderate 
impairment.  Similar findings are in the treatment records.  

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.130 (1996); 
38 C.F.R. § 4.126 (1999); VAOPGCPREC 10-95.  As to the 
veteran's industrial impairment, the evidence shows that he 
has not worked in several years, but such is primarily due to 
physical conditions including arthritis, not because of his 
PTSD.  He asserts that he has become increasingly isolated, 
yet the file shows he maintains some social contacts.  
Moreover, his social impairment is significant only as it 
affects his industrial impairment.  38 C.F.R. § 4.129 (1996); 
38 C.F.R. § 4.126 (1999).  

Even though the veteran's physical conditions predominate in 
his overall industrial impairment, the evidence as a whole 
depicts some worsening of his PTSD.  The PTSD symptoms 
described at the VA examinations suggest that, even if the 
veteran were physically able to work, his PTSD would be 
productive of considerable industrial and social impairment 
(old criteria for a 50 percent rating) and productive of 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms (new criteria for a 
50 percent rating).  With application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's PTSD warrants a higher rating of 50 percent.  The 
evidence clearly shows the requirements for a rating higher 
than 50 percent are not met under either the old or new 
rating criteria.  

B.  Duodenal ulcer

A moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  Moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, warrants a 40 
percent evaluation.  Severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation.  38 C.F.R. 4.114, Diagnostic Code 7305 (1999).

The recent VA examinations and endoscopic examinations show 
that the veteran has not had an active duodenal ulcer for 
several years.  He has had gastrointestinal symptoms that 
have been shown to be related to gastroesophageal reflux 
disease, a hiatal hernia, and Barrett's esophagus; but 
service connection is not in effect for these conditions.  
Without any current symptoms from a duodenal ulcer, let alone 
medical evidence of moderately severe duodenal ulcer symptoms 
as required for a higher rating, an increased rating is not 
warranted.  It appears the veteran's duodenal ulcer disease 
does not meet the requirements for the current 20 percent 
rating, although such rating is protected from reduction.  
38 U.S.C.A. § 110.  

The Board concludes that the preponderance of the evidence is 
against a rating greater than 20 percent for duodenal ulcer 
disease.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim for a higher rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

An increased rating, to 50 percent, for PTSD is granted.

An increased rating for duodenal ulcer disease is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals




 

